Citation Nr: 9926084	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  94-05 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from July 1957 to July 1979.

This case was previously before the Board of Veterans' 
Appeals (Board) in December 1996 at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas for further development.  The 
requested actions have taken place and the case has been 
returned to the Board for appellate review.


FINDING OF FACT

The veteran's Parkinson's disease is not shown to be 
attributable to his active service.  


CONCLUSION OF LAW

The veteran's Parkinson's disease was not incurred in or 
aggravated by his active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69. 73 (1995).  A well-grounded claim is a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
plausible to satisfy the initial burden of Section 5107."  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If not, 
the claim must be denied and there is no further duty to 
assist the veteran with the development of evidence 
pertaining to that claim.  See Epps v. Gober, 126 F.3d. 1464, 
1468 (1997); 38 U.S.C.A. § 5107(a).

In order for a claim for service connection to be well 
grounded, there must be:  (1) Competent evidence of a current 
disability (medical diagnosis); (2) evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence, depending on the circumstances); and (3) evidence 
of a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1994) .

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).  
Additionally, service connection is presumed for certain 
chronic diseases, including an organic disease of the nervous 
system such as Parkinson's disease, when such diseases are 
manifest to a compensable degree within the first year after 
service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

The evidence of record includes an October 1992 statement 
from a private Neurologist, Arthur D. Ericsson, M.D., to the 
effect that the veteran could have had progressive 
parkinsonism for as long as 5 to 8 years prior to the initial 
evaluation by Dr. Ericsson in 1984.  Dr. Ericsson's opinion 
provides competent evidence of a nexus, between the veteran's 
service and his current diagnosis of Parkinsonism.  As such, 
the veteran's claim is well grounded.  The Board finds that 
VA has complied with its duty to assist him with the 
development of his claim.

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 12 Vet. App. 247 (1999).

In turning to evaluation of the claim on the merits, the 
Board notes that the service medical records that are 
available are without reference to any signs or symptoms 
indicative of Parkinson's disease.  This includes the report 
of separation examination in May 1979 at which time no 
pertinent abnormality was identified.

In a statement dated in September 1993, the former Chief, 
Neurology Service, Brooke Army Medical Center, reported that 
"in 1982" he had evaluated the veteran and diagnosed 
Parkinson's disease.  

Of record is an April 1994 communication from the Brooke Army 
Medical Center, Fort Sam Houston, Texas, to the effect that 
no medical records were located at that facility pertaining 
to the veteran.  Records from other service department 
facilities contain no findings referable to Parkinson's 
disease prior to 1984.

The post service medical records include the report of a 
neurological evaluation accorded by the veteran by Dr. 
Ericsson in May 1984.  It was indicated this was the first 
outpatient visit of the veteran with the neurologist.  The 
veteran had noticed progressive tremor, particularly in the 
left arm about two years' previously.  He was seen and a 
complete diagnostic workup was reportedly done at his local 
hospital.  He indicated that a diagnosis of Parkinson's 
disease had been made.  He was started on medication and had 
essentially been taking only that medication, but was 
continuing to have some problems, including intermittent 
difficulty with speech, dystonic and jerking movements around 
the mouth, pulling of the mouth, pulling of the left hand, 
and occasional tremor, especially when getting tired in the 
evening.  Past medical history was not remarkable and it was 
stated that laboratory and diagnostic tests in the past had 
been noncontributory.  There was no family history of similar 
illness.

Examination findings were recorded and the impression was 
made of Parkinsonism with left hemidystonia secondary to 
Sinemet toxicity.

In an October 1992 communication to the veteran, Dr. Ericsson 
reported that the veteran was originally evaluated on July 3, 
1984, by him, in the Department of Neurology at the Baylor 
College of Medicine.  The veteran reportedly had at least a 
2-year, and possibly an 8-year, history of "progressive 
difficulty" that was finally diagnosed as Parkinson's 
disease.  The course was described as having been rather 
typical.  At the present time, the physician stated that he 
"would have to say in retrospect that you could very well 
have had progressive parkinsonism for as long as 5-8 years 
prior to our seeing you in 1984.  Since this disease is a 
very slowly progressive one and since the symptoms are rather 
subtle, it could have been easily been diagnosed as fatigue 
or other syndromes without a firm diagnosis of Parkinson's 
disease made."

Also of record is a September 1993 communication from the 
deputy commander of the Brooke Army Medical Center at Fort 
Sam Houston.  The individual reported that when he was the 
chief of the neurology service at the Brooke Army Medical 
Center in 1982, he evaluated the veteran and diagnosed 
Parkinson's disease and started the veteran on anti-
Parkinson's medication.  The individual recalled that the 
veteran was subsequently followed by a civilian neurologist 
in Houston who agreed with the diagnosis and continued 
treatment.

Received in February 1997 were copies of medical records from 
the veteran showing treatment and evaluation on various 
occasions during service and post service.  The records prior 
to 1982 give no indication of the presence of Parkinson's 
disease.

Received in March 1997 was a February 1997 statement from Dr. 
Ericsson to the effect that the veteran was first seen by him 
in 1983.  At the present time, the veteran was still under 
the care of Dr. Ericsson.

The veteran was accorded a neurologic examination by VA in 
December 1997.  The examiner related that the veteran had a 
diagnosis of Parkinson's disease.  The examiner reported that 
he had reviewed the claims folder and the reports of previous 
evaluations.  He related that at the present time "it seems 
like he has primary degenerative Parkinson's disease.  I do 
not have any information to attribute other reasons for his 
disease from a military action."

The same neurologist again evaluated the veteran for VA 
rating purposes in April 1999.  The claims file was available 
for review.  It was indicated that the veteran's wife stated 
that he never really went to a doctor for any complaints.  
According to the claims file, reports in the veteran's chart 
did not show treatment of symptoms of Parkinson's disease 
while on active duty or from the time of discharge from 
service in 1939 to the time of initial diagnosis in 1982.  
When asked if he possibly had any of the symptoms prior to 
that time, the veteran's wife indicated he never went to the 
doctor for complaints.

Reference was made to communications from Dr. Ericsson and to 
the September 1993 communication from the service department 
neurologist.  The neurologist stated that as he indicated at 
the time of the 1997 examination, he believed the diagnosis 
of Parkinson's disease was due to a degenerative disorder of 
the brain and "not due to any event that occurred in active 
service."  As for the time of onset of the disease, the 
physician stated "this is somewhat more unclear."  He 
indicated that the claims folder reflected the first 
diagnosis was made in 1982 and he added that apparently the 
veteran did not seek out treatment for the disorder prior to 
that time.  The neurologist was aware that the veteran's 
neurologist at the time, Dr. Ericsson, indicated that the 
disease process might have been present prior to 1982 and he 
acknowledged that it was "certainly likely" that the disorder 
"which is slowly progressive" had its onset prior to 1982, 
"but it is impossible for me to state exactly when his 
disease began."

The principal evidence in support of the veteran's claim 
consists of the October 1992 statement from Dr. Ericsson.  
The physician related that it was possible that the veteran's 
Parkinsonism was present five to eight years prior to 
initially being seen in July 1984.  This history would place 
the onset of the disease within the period of the veteran's 
active service.

However, Dr. Ericsson's statement is contradicted by the 
record at several important points.  While it was reported in 
the October 1992 statement that when initially seen the 
veteran had reported symptoms possibly dating back as long as 
eight years earlier, the actual treatment record shows that 
the veteran reported only a two year history of symptoms when 
initially seen by Dr. Ericsson.  Dr. Ericsson commented in 
his October 1992 statement that the veteran's earlier 
symptoms could have been misdiagnosed as fatigue or "other 
syndromes."  However, the veteran's fairly extensive service 
medical records, as well as service department outpatient 
treatment records following service document no such 
complaints or misdiagnoses.  Further, Dr. Ericsson reported 
in October 1992 that he had initially seen the veteran in 
July 1984, while the record shows that he initially treated 
the veteran in May 1984.  Because of the faulty premises of 
Dr. Ericsson's October 1992 statement, the Board concludes 
that it is of limited credibility and probative value.

The statement from the former chief of neurology at Brooke 
Army Hospital does not link the veteran's Parkinson's disease 
to service and hence is of no probative value.

The VA neurologist who reviewed the entire record in April 
1999 specifically referred to the communications from the 
veteran's neurologist and to the communication from the 
service department physician, but concluded that in his 
opinion that the Parkinson's disease was not due to any event 
that occurred during the veteran's active service.  The 
neurologist concluded that it was impossible to say when the 
veteran's Parkinson's disease had its onset.  The VA 
neurologist has expressed the only opinion based on a review 
of the claims folder and consideration of an accurate 
history.  That opinion was essentially to the effect that he 
could not say it was at least as likely as not that 
Parkinson's disease was related to service.

Given that Dr. Ericsson's opinion is of limited probative 
value, and that the VA neurologist was unable to link 
Parkinson's disease to service, the Board concludes that the 
weight of the evidence is against the veteran's claim.


ORDER

Service connection for Parkinson's disease is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

